Citation Nr: 1709542	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  11-30 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.  

2.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder.

3.  Entitlement to an increased rating for service-connected diabetes mellitus, type 2, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In June 2010, the RO denied claims for service connection for PTSD, and erectile dysfunction, and denied a claim for an increased rating for service-connected diabetes mellitus, type 2, evaluated as 20 percent disabling.  

The Veteran appealed the denials of service connection, and the issue of entitlement to an increased rating for diabetes mellitus, type 2.  

In August 2012, the Veteran was afforded a videoconference hearing before the undersigned.

In June 2014, the Board granted service connection for PTSD, and remanded the claims for service connection for erectile dysfunction, and for an increased rating for service-connected diabetes mellitus, type 2, for additional development.  

In November 2014, the RO evaluated the Veteran's PTSD as noncompensable (0 percent disabling), with an effective date of September 30, 2009.  The Veteran appealed the issue of entitlement to an initial compensable evaluation.  

In May 2015, the RO granted the Veteran's claim for an initial increased rating for his service-connected PTSD, to the extent that it assigned a 30 percent evaluation, with an effective date of September 30, 2009.  Since this increase did not constitute a full grant of the benefit sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction is related to a service-connected disability.

2.  The Veteran's PTSD is shown to have been manifested by symptoms that include nightmares, anxiety, and depression; his psychiatric disorder is not shown to have resulted in occupational and social impairment with reduced reliability and productivity.

3.  The Veteran's service connected diabetes mellitus, type 2, is not shown to require insulin, a restricted diet, and/or a regulation of activities.


CONCLUSIONS OF LAW

1.  Service connection for erectile dysfunction is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  The criteria for entitlement to special monthly compensation based on loss of use of a creative organ have been met.  38 U.S.C.A. § 1114 (k) (West 2014); 38 C.F.R. §§ 3.102, 3.350(a) (2016).

3.  The criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1 - 4.14, 4.130, Diagnostic Code 9411 (2016).

4.  The criteria for a rating in excess of 20 percent for diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that he has erectile dysfunction that has been caused or aggravated by his service-connected diabetes mellitus, type 2.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303 (d).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2016).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4 ) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. §  3.310 (b).

Service connection is currently in effect for "diabetes mellitus, type 2, with earlier retinopathy," diabetic retinopathy, PTSD, bilateral hearing loss, and tinnitus.

The Veteran's service treatment records do not show any relevant findings, complaints, or diagnoses.  The Veteran's separation examination report, dated in April 1970, shows that his G-U (genitourinary) system was clinically evaluated as normal.  The associated report of medical history does not note any relevant complaints, findings, or diagnoses.  

As for the post-service medical evidence, VA progress notes, dated in 2004, show that the Veteran was noted to have a history of hypertension since about 1999, with use of Metoprolol since 2004, and a history of diabetes mellitus since about 2004, with use of Metformin.  In May 2004, he reported drinking alcohol, three to four drinks, three days per week, with one to two drinks per day.  

VA diabetes mellitus examination reports, dated in October 2004 and June 2010, do not note any relevant complaints, findings, or diagnoses.

VA treatment records, dated in 2010, show that beginning in September 2010, the Veteran was hospitalized for chronic pancreatitis with a pancreatic pseudocyst, status post gastrocystostomy, with internal placement of multiple catheters within the stomach.  Reports, dated in October and November of 2010, note that treatment was complicated by a pancreatic leak.  Between 2010 and 2011, there are multiple notations indicating that his pancreatitis was related to ETOH (alcohol) use.  Between 2010 and 2013, there are multiple notations that the Veteran quit drinking after his episode of pancreatitis.  See also July 2012 report from the Vet Center (same).

A VA male reproductive system conditions disability benefits questionnaire (DBQ), dated in August 2014, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran reported that after his wife (in 1996) died he began drinking alcohol more, and that he stopped having any erections about ten years ago.  He stated that he never mentioned this to any of his doctors, and that he never tried any medications.  The DBQ indicates that the Veteran requested that his penis, testes, and epididymis not be examined, and that he reported that he had a normal anatomy, with no deformity or abnormality.  The DBQ also indicates that his prostate was not examined as it was not relevant to the claimed condition.  The diagnosis was erectile dysfunction.  The "date of diagnosis" is listed as 2014.  The examiner indicated that it is at least as likely as not that the Veteran's erectile dysfunction is attributable to aging, and ETOH (alcohol use).  The examiner explained that the Veteran's erectile dysfunction pre-existed his diagnosis of diabetes mellitus, type 2, by many years.  It was noted that the Veteran denied having erectile dysfunction during service, or within one year of separation from service.  The examiner stated that there is no objective evidence of aggravation of erectile dysfunction by diabetes mellitus, type 2.  The examiner further stated that the Veteran's erectile dysfunction is as likely as not the result of advancing age, and prior elevated alcohol use.  

With regard to the possibility of service connection for erectile dysfunction on a direct basis, the Veteran's service treatment reports do not show any relevant treatment, or diagnoses.  Erectile dysfunction was not shown upon separation from service.  See April 1970 separation examination report.  In this regard, the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309 (a) in association with this claim, and the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. §  3.303 (b) is limited to a chronic disease listed at 38 C.F.R. § 3.309 (a)).  There is no competent opinion in support of the claim on a direct basis.  The Veteran's own statements, in which he reported that his symptoms began many years after separation from service, support this finding.  Accordingly, service connection on a direct basis is not warranted. 

However, the Veteran primarily asserts that service connection for the claimed condition is warranted on a secondary basis.  

The only competent opinion of record is the August 2014 VA examiner's opinion.  In this opinion, the examiner explained that the Veteran's erectile dysfunction "pre-existed his diagnosis of diabetes mellitus, type 2, by many years."  

However, the Veteran was born in 1945.  He is noted to have been diagnosed with diabetes mellitus in about 2004, when he was about 59 years old, and the first diagnosis of erectile dysfunction was in 2014.  Given the foregoing, the VA examiner's assumed fact pattern is insufficiently supported by the evidence, and the probative value of this opinion is greatly reduced.  Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Notably, the Veteran reported to the August 2014 VA examiner that he stopped having erections approximately 10 years ago.  The Board has considered the Veteran's lay statements and acknowledges that he is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  There also is no reason to doubt the credibility of the Veteran's assertions.  Further, the VA examiner stated that "there is no objective evidence of aggravation of erectile dysfunction by diabetes mellitus, type 2."  This conclusion is unaccompanied by any supportive explanation, or citation to clinical findings, and it is also therefore afforded little probative value.  Id.; Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board further notes that service connection is in effect for diabetic retinopathy.  This supports the claim to the extent that it shows that the Veteran's diabetes mellitus is sufficiently severe to have caused additional disability.  Accordingly, the Board finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, service connection for erectile dysfunction is warranted.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

As the Veteran has been granted service connection for erectile dysfunction, the Board further finds that entitlement to SMC based on loss of use of a creative organ is also warranted.  38 U.S.C.A. § 1114 (k) (West 2014), 38 C.F.R. § 3.350 (a) (2016).


II.  Increased Initial Evaluation/Increased Rating

The Veteran asserts that he is entitled to an initial evaluation in excess of 30 percent for his PTSD, and to an increased rating for his diabetes mellitus, type 2, currently evaluated as 20 percent disabling.  With regard to PTSD, during his hearing, held in August 2012, the Veteran testified that the Veteran testified that he has symptoms that include nightmares once or twice a week, and anxiety "from time to time."  With regard to diabetes mellitus, he testified that he had to take insulin once or twice a day, and that he has to be careful about his intake of sugar; he stated that he was not on a restricted diet.  He stated that he had not been told that he is restricted as to activities, and that he did no avoid strenuous activities.  He testified that he had been encouraged to exercise, and that he had a loss of strength, although he was unsure as to the reason.  

With regard to the history of the disabilities in issue, see 38 C.F.R. § 4.1 (2016), the Veteran's service treatment records do not show any relevant treatment.  The Veteran's personnel records show that he served in the Republic of Vietnam, and that his awards include the Combat Infantryman Badge.  

VA progress notes show that the Veteran was diagnosed with diabetes mellitus, type 2, in about 2004.  In August 2009, he was noted to have PTSD, and an adjustment disorder with depression.  He was noted to have good judgment and insight, with no mania, indicators of audio or visual hallucinations, delusions, or suicidal ideation.  He had linear and goal-directed thought production.  It was noted that he had chronic symptoms that did not appear to significantly interfere with his functioning.  Id.  

Service connection was granted for PTSD based on service in an infantry unit in Vietnam.  See 38 U.S.C.A. §§ 1110, 1154(b) (West 2015); 38 C.F.R. § 3.304(f) (2016).  Service connection was granted for diabetes mellitus, type 2, based on the presumption of exposure to herbicide agents that is afforded to Vietnam veterans.  See 38 U.S.C.A. § 1116(f) (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § Part 4 (2016).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  PTSD

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, under the general rating formula for mental disorders, which became effective prior to the Veteran's claim for service connection. 

Under DC 9411, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2014). The regulation has been changed to reflect the current DSM, the DSM-V.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.  The Board notes that DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  The issue for a higher rating for PTSD was certified to the Board in August 2015.  Consequently, DSM-V (and not DSM-IV) is applicable. However, insofar as the VA examiners evaluated the Veteran under DSM-IV, the Board notes their findings.

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores of 71 to 80 indicate that if symptoms are present, they are transient and expectable reactions to psychosocial stressors, with no more than slight impairment in social, occupational or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing The American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a non exhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.  

VA progress notes show that in 2009, the Veteran reported having night sweats and an elevated heart rate. He reported having difficulties in recalling the names of his buddies during service.  He denied that his symptoms impaired his functioning.  The examiner noted that he may be understating the severity of his symptoms.  It was noted that currently, the Veteran did not report avoidance symptoms required for a full PTSD diagnosis.  His distance from the clinic was considered to be a barrier to therapy.  Medication management was recommended, however, the Veteran declined.  On examination, he was appropriately groomed and casually dressed.  Affect was euthymic.  There was no suicidal ideation, intent, or plan.  There were no indicators of mania.  Thought production was linear and goal-directed.  There were no indicators of a thought disorder such as paranoia, delusions, or audio or visual hallucinations.  Insight and judgment were intact.  Mood was upbeat and stable.  

A VA PTSD examination report, dated in November 2009, shows that the examiner indicated that the Veteran's electronic medical record had been reviewed.  The report notes the following: the Veteran was widowed, with two adult children.  He had one grandchild.  He has worked, and continues to work, in the same occupation, i.e., as a property title researcher, all of his life.  He has been in outpatient psychotherapy since June 2009, with diagnoses of adjustment disorder with depressed mood, and an anxiety disorder not otherwise specified (NOS).  There is no psychiatric treatment prior to 2009.  He was referred for treatment due to reports of ongoing nightmares, and currently reports sporadic nightmares, with waking up with night sweats.  He sometimes had episodes of generalized anxiety after these episodes, and some of his worries had an obsessive-compulsive quality.  For example, he gets concerned about whether or not he has closed the door to his fireplace.  However, these anxieties are intermittent, and cannot be subsumed under the diagnosis of obsessive compulsive disorder, PTSD, or even generalized anxiety disorder.  The Veteran did not report any other significant psychiatric or psychological symptoms, including no other symptoms pathomonic of PTSD or any mood disorder.  He denied any current problems with substance abuse, although he acknowledged he had abused alcohol in the past, but now believes it is no longer problematic.  He reported that he liked his work, but that business had significantly dropped off due to the economy.  He also reported doing odd jobs for others, such as repairing small motors and machinery.  He also engaged in hobbies that included fishing and hunting.  He stated that his relationships with his two adult children were very good, and that he kept in regular contact with them.  He was also close to his one sibling, a sister who lives in another state.  He reported looking forward to visiting her for Thanksgiving.  He reported having a number of close friends, and socializing regularly at the local club for veterans.  He lives in a very rural, isolated area, and said that he likes this and does not feel lonely or sad about the environment there.  On examination, he was friendly, engaging, alert, oriented, and fully cooperative throughout the interview.  There were no signs or symptoms of psychosis.  Mood was assessed as normothymic, with no homicidal or suicidal ideation.  Affects were mildly flattened, but full-ranging.  No cognitive impairments were noted.  The Axis I diagnosis was subclinical PTSD.  The Axis V diagnosis was a GAF score of 75.  The examiner stated that the Veteran continues to suffer from occasional nightmares, but that there are no other symptoms or signs to support a PTSD diagnosis.  The Veteran remains employed in his life-long occupation and wants to continue working in this field, although his business was down due to the economy.  He busies himself with odd jobs and chores around the house, as well as ongoing socializing with friends and family.  

A statement from a psychologist at the Vet Center, dated in 2012, shows that he states the following: the Veteran describes symptoms consistent with PTSD, to include arousal symptoms of heightened physiological and psychological activation, distressing dreams, and expending energy to avoid uncomfortable memories of combat.  He can suffer physical distress when stimulated by intrusive and unwarranted memories of Vietnam.  He also describes a form of blunting as he has bene unable to participate in types of social events that other people typically employ.  He has avoided VA treatment for years because he wished to avoid having to respond to questions about his Vietnam service due to reactivity when reminded of the war.  He found it difficult to relate to others who had not served in combat, and fashioned a career out of being a title searcher so he could minimize his interaction with others and avoid conflict.  It seems reasonable to conclude that the Veteran has managed his PTSD for decades.  His condition has been exacerbated by limitations in his career and he has lost his major defense against unwanted memories of combat.  

An associated Vet Center report, dated in July 2012, notes that the Veteran has been experiencing PTSD symptoms and that he was concerned his symptoms were worsening with age.  He does not endorse suicidal ideation. He no longer drinks alcohol.  He denies significant mental health problems.  His conversation was targeted and relevant.  No formal thought disorders were observed.  Insight and judgment are fair to good.  The Veteran denied suicidal thoughts, suicidal plan, and a history of suicide attempts.  He denied having feelings of hopelessness or despair, homicidal thoughts or plans.  He denied having difficulty concentrating, learning, or recalling information, disturbed sleep, anxiety, depression, changes in personality, irritability or aggression, speech difficulty, or slowed thinking.  Speech was appropriate.  He was oriented to time, place, and person.  Memory function was normal.  Judgment was good.  There were no delusions, and no disorganized thinking, hallucinations, or grossly disorganized catatonic behavior.  There was middle insomnia, but no early or late insomnia.  Vet Center reports also indicate that the Veteran was seen in August and September of 2012.  The note for September 2016 states that there were no obvious risks for self-directed violence or suicidal intent, and that the Veteran is considered non-lethal.  

A VA PTSD DBQ, dated in March 2015, shows that the examiner indicated that the Veteran's e-folder (VBMS or Virtual VA) had been reviewed.  The report shows the following: the Veteran reported that he had not been dating since the death of his spouse in 1996.  He reported positive relationships and regular contact with his children and two grandchildren, although they live far away and he does not see them often in person.  He remains close with his sister, although they have limited in-person contact due to distance.  He has one close friend who was with him at the examination.  He goes to a service organization for veterans once a month, where he makes small talk, but he does not get close to anybody.  He likes to be alone and likes being in his rural town.  He reported being hypervigilant in unfamiliar settings, so he avoids these.  He also avoids crowds.  Compared to his last examination, the biggest change is reduced energy and motivation for leisure activities, including fishing and hunting.  In the winter, he does some repair work in his home.  In the summer, he mows his lawn.  He is able to do his own errands.  He lacked the drive to continue work, but he does one title search a month to remain involved in the field.  He has difficulty concentrating, possibly due to recent poor sleep for unknown reasons.  He had been participating in group and individual therapy.  He denied a recent history of suicide attempt, suicidal ideation, or psychiatric hospitalization.  He denied any alcohol use since 2010.  His symptoms were noted to include depressed mood, anxiety, panic attacks, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  On examination, affect was congruent.  He stated his mood was "a little down."  Thought process was logical and goal-directed.  He denied suicidal or homicidal ideation, psychosis, or mania.  He was judged not to be an imminent risk for suicide or homicide.  Insight and judgment were within normal limits.  The Veteran indicated that he felt more comfortable talking about himself than he did in 2009, and the examiner noted that he reported additional criteria for symptoms of PTSD compared to his previous examination.  The diagnosis was PTSD.  The examiner indicated that the Veteran's symptoms were productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  

A statement from a social worker at the Vet Center, dated in October 2015, states that the Veteran's symptoms include irritability, intrusive thoughts, diminished interest and participation in activities, social isolation, physiological arousal and hypervigilance, and restlessness.  The statement indicates that he participated in group and individual therapy since April 2013.  

A statement from the Veteran's sister, dated in March 2010, shows that she essentially gives a history of the Veteran's symptoms upon since his return from Vietnam.  She states that the Veteran's symptoms included an increased startle response, nightmares, and loss of self-awareness and self-confidence.   

The Board finds that an initial evaluation in excess of 30 percent is not warranted for the Veteran's PTSD.  Based on the evidence presented above, the Veteran's symptoms are not sufficiently severe to have resulted in occupational and social impairment with reduced reliability and productivity.  The totality of the evidence shows that the Veteran's PTSD more closely resembles the criteria for not more than an initial 30 percent evaluation. 
 
The Board has considered the reports of social isolation and avoidance, however, the November 2009 VA examination report notes that he lives in a very rural, isolated area, and that he "said that he likes this and does not feel lonely or sad about the environment there."  In this regard, the Veteran has been widowed since 1996, and has reported that he primarily has good relationships with his family.  He has also been socially active with at least one good friend, and he visits an organization for veterans.  It also appears that he repairs machinery and motors for others.  Although his most recent examination indicates a loss of motivation for his hobbies, it appears that for much of the appeal period he enjoyed hunting and fishing.  With regard to other aspects of his functioning, he has consistently been found to be alert and oriented, with appropriate grooming, and unremarkable speech.  There is no evidence to show that he has paranoia, audio or visual hallucinations, mania, delusions, or psychotic symptoms.  Thought process and thought content were logical and goal-directed.  In 2009, he reported that he did odd jobs for others, such as repairing small motors and machinery.  In 2012, his memory was noted to be normal.  With regard to memory and cognitive ability, in 2015, he complained that he lacked drive to continue work, and that he does one title search a month to remain involved in the field.  He also reported having difficulty concentrating, "possibly due to recent poor sleep for unknown reasons."  However, he stated that he does some repair work in his home in the winter, and that in the summer, he mows his lawn.  It was also noted that he is able to do his own errands.  Overall, insight and judgment, have been characterized as intact, fair to good, or within normal limits.  There is no evidence of paranoia, panic, mania, homicidal or suicidal ideation, or obsessional rituals that interfere with his functioning.  The November 2009 VA examination report contains a GAF score of 75, which indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors, with no more than slight impairment in social, occupational or school functioning.  The March 2015 VA examiner indicated that the Veteran's symptoms were productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  This phrase corresponds to the criteria for no more than a 10 percent evaluation under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  

In summary, there is insufficient evidence of such symptoms as flattened affect; irregular speech; difficulty in understanding complex commands; impairment of short- and long-term memory; and impaired abstract thinking, nor are other psychiatric symptoms shown to have resulted in the required level of impairment for a rating higher than the 30 percent assigned rating.  Vazquez-Claudio.  Given the foregoing, the Board finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for a rating higher than 30 percent under DC 9411.  See 38 C.F.R. § 4.7; Vazquez-Claudio (38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas).

B.  Diabetes Mellitus

The Veteran's diabetes mellitus has been evaluated pursuant to 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  Under DC 7913, a 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet. 

Under DC 7913, a 40 percent rating, is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities. 

Regulation of activities is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that the Veteran's occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007). 

Compensable complications from diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under DC 7913.  [Note (1)].

"Successive" rating criteria, such as Diagnostic Code 7913 for diabetes mellitus, is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  For example, the diagnostic code for diabetes mellitus (DC 7913) is successive because each higher evaluation requires the elements of the lower evaluation: the 10 percent evaluation requires a restricted diet; the 20 percent evaluation requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent evaluation requires insulin, restricted diet, and regulation of activities; and so forth.  Camacho, 21 Vet. App. at 366.

The claims file includes VA progress notes, which show that the Veteran received a number of treatments for diabetes, which was first diagnosed in 2004, and that he started use of insulin in September 2010.  A November 2011 report shows that the Veteran reported that he "works as a wood cutter (heavy lifting)," with a notation that, "He is a wood cutter who does a lot of heavy lifting in the winter season."  A December 2011 report notes that the Veteran reported that he chopped wood for heating.  There are also multiple notations that, when read in context, indicate that he chopped wood.  See e.g., VA progress notes, dated in October 2011 and July 2012 (noting "wood bin" for "exercise," "qd (every day) 20 minutes ++"); March 2011 (noting no exercise, but handling firewood).    

A VA diabetes mellitus examination report, dated in June 2010, shows that the examiner indicated that the Veteran's CPRS (Computerized Patient Record System) records had been reviewed.  The report notes that the Veteran had a history of diabetes mellitus, type 2, since 2004.  The report indicates that there were no visits, or hospitalizations, due to hypoglycemic reaction or ketoacidosis in the past year.  There were no other associated symptoms.  There was no restriction of activities.  The Veteran reported that he was active at home doing wood cutting and shoveling.  Treatment was with an oral hypoglycemic, insulin, Glipizide, 5 milligrams (mg.) bid  (twice daily) and Pioglitazone, 15 mg. qd.  It was noted that the Veteran reported that he is a self-employed title searcher, and that business is "dead," but that he remains very active at home doing moderate-heavy tasks such as wood cutting and shoveling.  He lives by himself and is independent in ADL (activities of daily living).  The diagnosis was poorly-controlled type 2 diabetes mellitus without retinopathy, neuropathy, or CAD (coronary artery disease).

A VA diabetes mellitus DBQ, dated in August 2014, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report notes the following:  the Veteran requires one injection of insulin per day due to his chronic pancreatitis, which he has required since his treatment for pancreatitis in 2010, and which is unrelated to his diabetes mellitus.  He continues to follow his own diet; he tries to limit his intake of sweets, but in general he eats what he feels like eating.  He does not see a nutritionist and he reports no functional limitations due to his diabetes mellitus.  He does not require a regulation of activities due to his diabetes mellitus.  There have been no episodes of hypoglycemic reactions or ketoacidosis requiring hospitalization in the past year.  There is no loss of strength or unintentional loss of weight due to diabetes mellitus.  There was diabetic retinopathy, and diabetic nephropathy or renal dysfunction, as complications of diabetes mellitus.  The Veteran's diabetes mellitus does not impact his ability to work.  

The Board finds that the claim must be denied.  Although the Veteran requires use of insulin, the August 2014 VA DBQ makes clear that the Veteran's use of insulin is due to his (nonservice-connected) pancreatitis, and not his diabetes mellitus.  In addition, although the Veteran may avoid sugar, the evidence does not show that he has been advised to eat a restricted diet.  Finally, and in any event, the evidence is insufficient to show that the Veteran's diabetes requires a regulation of activities.  The June 2010 and August 2014 VA examination reports both state that there is no restriction of activities due to diabetes.  The Veteran has not asserted otherwise.  The VA progress notes show inter alia that on multiple occasions the Veteran has been noted to chop wood and/or shovel.  They do not indicate that his activities were restricted.  Therefore, the evidence is insufficient to show that the criteria for a rating in excess of 20 percent under DC 7913 have been met, to include a required regulation of activities, as that term is defined in the applicable regulation.  DC 7913; Camacho.  The Board therefore concludes that his symptoms more closely approximate the criteria for the currently assigned rating of 20 percent, and that the claim must be denied. 

Finally, the RO's original grant of service connection for diabetes mellitus in November 2004 included "early nephropathy" in his combined 20 percent rating.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.  The Veteran also is in receipt of a separate rating for diabetic retinopathy, which is not currently in appellate status.  

Renal involvement in the diabetes process is rated as renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7541.  In evaluating renal dysfunction, a noncompensable (zero percent) evaluation is warranted for evidence of albumin and casts with history of acute nephritis; or hypertension noncompensable under Diagnostic Code 7101.  A 30 percent rating is warranted for constant albumin or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.

Under Diagnostic Code 7101, applicable to hypertension, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; also the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

The June 2010 VA examination report notes that the Veteran's systolic blood pressure readings ranged between 120 and 132 over the past year, and that his diastolic blood pressure readings ranged between 70 and 80 over the past year.  The report states that there is evidence of early diabetic nephropathy with elevated microalbuminuria, but that his BP (blood pressure) is under good control on medications (ARB and HCTZ).  The August 2014 VA DBQ notes evidence of mild overall stable proteinuria and nephropathy since 2010 VA examination, with "otherwise normal renal function."  Overall, VA progress notes do not show that the Veteran's diastolic pressure was predominantly 100 or more, that his systolic pressure was predominantly 160 or more, or that he has a history of diastolic pressure predominantly 100 or more with required continuous medication for control.  They contain a number of findings showing that his albumin was below normal range, or within normal limits, and note that he was started on Losartan in January 2013.  Several notations dated beginning in at least March 2013 note that he was off medication with normal blood pressure.  They do not contain findings of constant albumin, recurring with hyaline and granular casts or red blood cells, or transient or slight edema.  Accordingly, a separate, compensable rating is not warranted under DCs 7101 and 7541.  

C.  Conclusion

The Board has considered the Veteran's statements that he should be entitled to an initial increased evaluation for his PTSD, and an increased rating for his diabetes mellitus.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report his psychiatric, and diabetes mellitus, symptoms, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant increased ratings.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, are more probative than the Veteran's assessment of the severity of his disabilities.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disabilities.

In deciding the Veteran's claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119, 126 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), as appropriate, and whether the Veteran is entitled to an increased rating for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that either of the Veteran's ratings should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record from the day the Veteran filed the claims to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the claimed disabilities such that an increased rating is warranted.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether referral for an extraschedular rating is appropriate.  This requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating.  

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the types reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  The Veteran's testimony has been discussed.  He is shown to have reported having symptoms such as anxiety, depression, and sleep impairment.  The RO clearly based its evaluations on the appropriate rating criteria.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose.  As such, referral for extraschedular consideration is not warranted.  

With respect to the second Thun element, the Veteran does not contend, and the evidence of record does not suggest, that either of the disabilities in issue have caused him to miss work, or that they have resulted in any hospitalization during the time period on appeal.  The Veteran has reported that he has been a title searcher for the entire time period on appeal, although his business has been poor due to economic factors.  He has also reported being a wood cutter, and that he repairs machinery and motors for additional income.  The August 2014 VA examiner stated that his diabetes mellitus does not impact his ability to work.  The March 2015 VA examiner stated that the Veteran's PTSD is productive of symptoms associated with no more than a 10 percent rating under the General Rating Formula for Mental Disorders.  The Board finds, therefore, that the Veteran's service-connected disabilities in issue are not shown to have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321 (b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  In addition, this issue has not been argued by the Veteran, nor is it reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

III.  Duties to Notify and Assist

As the Veteran's claims for service connection for erectile dysfunction has been granted herein, any error related to the VA's duty to notify and assist is moot for that issue.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As to the other claims, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded several examinations.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

(The Order follows on the next page.)


ORDER

Service connection for erectile dysfunction is granted secondary to a service-connected disability.

Special monthly compensation for loss of use of a creative organ is granted.

An initial evaluation in excess of 30 percent for service-connected PTSD is denied.  

A rating in excess of 20 percent for service-connected diabetes mellitus, type 2, is denied.  



____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


